DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1, 6 and 9-11, 13-21 are currently pending. Claims 9-11 and 13-21 have been withdrawn without traverse in the response filed on 01/26/2022.  Claims 1 and 6 are currently under examination. This office action is in response to the amendment filed on 06/23/2022. 

Claim Interpretation
3.	Concerning claim 1 the indication of “acrylic” polymers and “acrylic” monomers are given the broadest reasonable interpretation of “acrylic” of including either of methacrylate or acrylate components. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites “selected from one or more of acrylic modified polyvinylidene fluoride polymer dispersions” which renders the claim indefinite as there is only one component to be selected from which creates confusion.
The claim also recites “which are mixtures of polyvinylidene fluoride and one or more acrylic polymers on a micro-molecular scale” which renders the claim indefinite as it is not clear what this micro-molecular scale is and so creates confusion as to how much the polymers must be mixed. 
The claim also recites “20 to 80 parts by solid weight of a waterborne polyvinyl fluoride dispersion” and “1 to 20 parts by weight of a crosslinking agent, based on 100 parts by weigh of total solid content” which renders the claim indefinite as it is not clear if the indication of “based on 100 parts by weight of solid content” refers to both the parts by solid weight indicated or only to the amount of the crosslinking agent. 
Claim 1 also recites “highly methylated melamines”, “ and “methylated high imino melamines” each of which renders the claim indefinite as is it not clear what the boundary of highly methylated melamines is in comparison to not highly methylated melamines and it is not clear what the indication of “high imino” refers to and what the boundaries of this limitation are.  
Claim 1 recites “only crosslinker present in the coating composition so that the coating composition is free from blocked isocyanates and epoxy silanes” which renders the claim indefinite as it is not clear if this only indicates that crosslinkers which are blocked isocyanates or epoxy silanes can not be present or if this indicates that all components which are blocked isocyanates or epoxy silanes can not be present which renders the claim indefinite. 
Claim 6 is rejected as being dependent form a rejected base claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhata (US 2004/0192828 A1).
Concerning claim 1 Mitsuhata teaches an aqueous emulsion resin composition which comprises a resin  composition containing at least one fluoroolefin polymer and at least one non fluoroolefin polymer having cross linkable groups and a curing agent which can be selected form melamines among other curing agents (abstract).  These composition are indicated to be used for coating compositions such as paints (paragraphs 0065-0066) indicating that the aqueous emulsion resin composition is a coating composition. 
Mitsuhata teaches that the fluoroolefin polymer is preferably a vinylidene fluoride polymer (paragraph 0019) which would correspond to a polyvinylidene fluoride.  
The resin composition containing a fluoroolefin polymer and non-fluroolefin polymer is indicated to preferably be prepared by seed polymerization where a non-fluoroolefin monomer is successively added to an emulsion of a fluoroolefin based polymer and then be subjected to polymerization (paragraph 0042).  It is also indicated to be preferable that the non-fluoroolefin monomer that is seed polymerized with the vinylidenefluoride polymer be an acrylic acid ester or methacrylic acid ester (paragraph 0048) which would the claimed acrylic monomers, thereby indicating that the resin composition provided is an acrylic modified polyvinylidene fluoride polymer dispersion.  As such the preferred method of Mitsuhata to make the resin composition teaches the same method of making the polyvinylidene polymer dispersion as is claimed. 
Mitsuhata does not explicitly teach that the polyvinylidene fluoride and one or more acrylic polymer are mixtures on a micro-molecular scale. However the method of making the polyvinylidene fluoride polymer dispersion is the same as that which is claimed and as such would have the same microstructure which is indicated in the claimed dispersion. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I.
	The aqueous emulsion resin composition includes a curing agent in an amount of preferably 2 to 30 parts by weight of the composition or the fluoroolefin and non-fluoroolefin polymer  (paragraph 0064) and these curing agents can be amoung others melamines (paragraph 0071) and examples of the melamine curing agents are indicated to include N-methyl melamine resins (which would be a partially methylated melamine or a highly methylated melamine), alkylated methylmelamine resins ( which would be partially methylated melamine or highly methylated melamines) and alkyl ether melamine obtained by subjecting methylol melamine to etherification using methanol or butanol (which would result in partially methylated melamine, highly methylated melamines or butylated melamines) (paragraph 0072). It should be noted that a methylated melamine would have to fit within one of the categories of a partially methylated melamine or a highly methylated melamine. As such Mitsuhata teaches that the claimed functionalized melamine can be used in an amount which overlaps with claimed amount of the crosslinking agent. 
Mitsuhata teaches an example in which a polyvinylidene fluoride polymer is formed in an emulsion polymerization in water to give an aqueous polymer dispersion (paragraph 0089) and that acrylate and methacrylate monomers where added to the dispersion and then polymerized (paragraph 0094). This polymerization included 700 parts of a 40% solid polyvinylidene fluoride dispersion (paragraph 0094), 5.7 parts of a 70% aqueous solution of sodium alkyl sulfosuccinate, 56.3 parts of methyl methacrylate, 48.2 parts of n-butyl acrylate, 3.6 parts of acrylic acid and 12.0 parts of hydroxy propyl methacrylate and 12 parts of 3% aqueous ammonium persulfate solution (paragraph 0094) which corresponds to a composition have having approximately 404.45 parts of solids and 837.8 parts total for a solids content which is approximately 48.27 % and an amount of the  polyvinylidene fluoride polymer dispersion which includes the acrylic polymer of approximately 400.1 parts or approximately 47.76 wt% of the solid acrylic modified polyvinylidene fluoride polymer dispersion. 
This dispersion is indicated to be made into a paint (paragraph 0097 and 0098) by using a pigment paste which has a solids component of 75.75 parts of a 99.9 part composition (paragraph 0096) for approximately 75.826 wt% of solids.  The paint included 100 parts of the aqueous acrylic modified polyvinylidene fluoride polymer dispersion 35.29 parts of the pigment paste and 2 parts of a crosslinking curing agent as well as other components to make a total of 145.19 total parts of which 82.41 parts are solids. This composition used approximately 47.76 parts by weight of the acrylic modified polyvinylidene fluoride polymer dispersion by solids and 2 parts of the crosslinking, which when the total parts by solids  is based on 100 parts by weight of total solid content corresponds to 57.95 parts by solid weight of the waterborne acrylic modified polyvinylidene fluoride polymer dispersions and approximately 2.43 parts of crosslinking curing agent. These amounts of the polymer and the crosslinking agent are within the claimed ranges of the amounts of each component. 
As such the example provided by Mitsuhata teaches the claimed coating composition except for the fact that a different crosslinking agent is used in the exemplary composition than is claimed.  It should be noted that Mitsuhata teaches that only one curing agent is required (0007) and teaches as is indicated above that melamine crosslinking agents including highly methylanted melamines, partially methylated melamines and butylated melamines can be used as a crosslinking agent (paragraph 0072). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the exemplary composition of Mitsuhata to provide highly methylated melamines, partially methylated melamines and butylated melamines as a curing agent instead of the polyisocyanate of example to give the claimed composition having only one crosslinker because Mitsuhata teaches that the highly methylated melamines, partially methylated melamines and butylated melamines  are curing agents that are an alternative to polyisocyanate curing agent of the example. 
Concerning claim 6 the exemplary composition of Mitsuhata as is indicated above teaches that the based on 100 parts by weight of total solid content corresponds to 57.95 parts by solid weight of the waterborne acrylic modified polyvinylidene fluoride polymer dispersions and approximately 2.43 parts of crosslinking curing agent. This ratio is significantly higher than 7:3 and as such is within the claimed range of not less than 7:3.  Additionally Mitsuhata teaches that the crosslinking agent is preferably present in an amount of from 2 to 30 parts by weight based on 100 parts by weight of the fluoroolefin polymer and non-fluoroolefin polymer  (paragraph 0064). This would indicate a maximum ratio of 100:30 which is greater than 7:3 and so also teaches that the claimed ratio of the solids weight of waterborne polyvinyl fluoride dispersion and crosslinking agent is within the  claimed range. 
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	 Claims 1 and 6 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        

/ARRIE L REUTHER/Primary Examiner, Art Unit 1763